                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                        Plaintiff,          )
                                            )
                   v.                       )   No. 1:17-cr-00101-JPH-DML
                                            )
KEENAN ROLLERSON,                           ) -01
                                            )
                        Defendant.          )

       ORDER DENYING DEFENDANT’S MOTION FOR A NEW TRIAL

      Keenan Rollerson has filed a motion for a new trial under Federal Rule of

Criminal Procedure 33. Dkt. [115]. For the reasons below, that motion is

DENIED.

                                       I.
                        Facts and Procedural Background

      The Superseding Indictment charged Mr. Rollerson with eight counts:

four counts of possession with intent to distribute controlled substances in

violation of 21 U.S.C. § 841 (Counts 1–4) and four counts of unlawful

possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922

(Counts 5–8). Dkt. 90.

      The Court held a jury trial on September 3–4, 2019. Dkt. 106; dkt. 110.

The jury reached unanimous guilty verdicts on Counts 2, 5, 6, 7, and 8 and

unanimous not guilty verdicts on Counts 1, 3, and 4. Dkt. 113.

      On October 3, 2019, Mr. Rollerson filed a motion for a new trial under

Federal Rule of Criminal Procedure 33. Dkt. 115.



                                        1
                                       II.
                                 Applicable Law

      Federal Rule of Criminal Procedure 33 allows the Court to “vacate any

judgment and grant a new trial if the interest of justice so requires.” See

United States v. Maclin, 915 F.3d 440, 444 (7th Cir. 2019). A new trial is

required only in the “most extreme cases,” United States v. Peterson, 823 F.3d

1113, 1122 (7th Cir. 2016), when “there is a reasonable possibility that [a] trial

error had a prejudicial effect on the jury’s verdict,” Maclin, 915 F.3d at 444.

“Each case must turn on its special facts, and in each case the crucial factor is

the degree and pervasiveness of the prejudicial influence possibly resulting

from the jury’s exposure to the extraneous material.” Id.

                                       III.
                                     Analysis

      A. Final argument

      Mr. Rollerson first argues that the Court deprived him of a fair trial by

stopping him from making the argument that his son was responsible for “the

contraband located by law enforcement.” Dkt. 115 at 1–2. He contends that

the jury could have reasonably inferred that this theory “could have been

correct,” so he should have been allowed to argue it. Id. The government

responds that such an inference had no supporting evidence, so the Court

properly limited argument. Dkt. 126 at 3–4.

      The Court has “considerable discretion” in supervising counsel’s

arguments. United States v. Turner, 651 F.3d 743, 751 (7th Cir. 2011). While

attorneys have leeway to suggest inferences in closing argument, those

                                         2
inferences must be based on the evidence. See United States v. Wolfe, 701 F.3d

1206, 1213–14 (7th Cir. 2012). The evidentiary basis is sufficient if counsel

contemporaneously references evidence showing that the inference is

reasonable. See id.

      Mr. Rollerson argued to the jury that his son could have been

responsible for the contraband because his son used the Majestic Lane

residence where drugs were found, had keys to the Majestic Lane residence,

and had keys to Mr. Rollerson’s car. Dkt. 124 at 55–56, 61. Then, at a sidebar

during final argument, defense counsel explained he also wanted to argue the

son’s responsibility explained why Mr. Rollerson was unable to cooperate, why

some of Mr. Rollerson’s statements to investigators were mistaken, and why

there was no surveillance report of Mr. Rollerson at one of the addresses where

drugs were found. Id. at 61–62. Counsel acknowledged that he had the

opportunity to fairly argue that the son was responsible. Id.

      Mr. Rollerson now claims that he was prevented from presenting and

explaining his theory of defense during final argument:

            Mr. Rollerson’s defense involved the argument that the
            evidence was at least as consistent with the theory that
            his limited confession was made to protect his son,
            whom he (rightly or wrongly) believed to be responsible
            for the contraband located by law enforcement. Mr.
            Rollerson attempted to argue that this was a reasonable
            inference from the evidence but was erroneously
            prevented from doing so by the Court . . . .”

Dkt. 115 at 1–2.

      But Mr. Rollerson did present the substance of this argument to the jury.

Dkt. 124 at 55–57. His counsel repeatedly argued that the statements law
                                       3
enforcement officers attributed to Mr. Rollerson didn’t make sense and

therefore should not be believed and were not evidence of guilt. See id. He also

explained why Mr. Rollerson’s statements should not be believed and were not

evidence of guilt—arguing, for example: “Now, if this is really money that he

knew [ ] was his son’s, based on something his son was involved in, that would

explain why he got it wrong. That would explain the spontaneous ‘I’m the only

one involved.’” Id. at 57.

      Defense counsel’s final argument clearly conveyed Mr. Rollerson’s

theory—that the contraband belonged to Mr. Rollerson’s son—and argued that

the jury should view Mr. Rollerson’s statements as an attempt to protect his

son rather than a confession of guilt. Id. at 55-57.

      Any additional argument that Mr. Rollerson wanted to make regarding

his theory that his son was to blame for the contraband was not supported by

the evidence. See Wolfe, 701 F.3d at 1213–14. To be a reasonable inference,

“each step in the inferential chain must be supported by evidence that allows

the jury to ‘draw reasonable inferences from basic facts to ultimate facts.’”

United States v. Jones, 713 F.3d 336, 340 (7th Cir. 2013). Counsel did not

explain at trial or in his motion for a new trial what evidence supports any

unmade argument. That argument at most could explain some evidence. See

dkt. 124 at 61–62. But a possible explanation is not the same as a reasonable

inference from the evidence. A party may not present speculation simply

because it could explain evidence. See Jones, 713 F.3d at 340 (“[Each

inference] must be sufficiently strong to avoid a lapse into speculation.”).

                                        4
Argument beyond what counsel was permitted to argue to the jury does not

rise above speculation because Mr. Rollerson has pointed to no evidence

connecting it to his son’s access to the house. The argument was therefore

properly limited.

      Regardless, the limits imposed on defense counsel during closing

argument did not deprive Mr. Rollerson of a fair trial. Substantial evidence

connected Mr. Rollerson to the heroin and guns that he was convicted of

possessing. One gun was found in the console of the vehicle that Mr. Rollerson

owned and was driving. Dkt. 123 at 24. The other guns and the heroin were

found at the Majestic Lane residence that Mr. Rollerson used to live in, received

mail at, used its address on his driver’s license, and had a key to. Id. at 9, 15,

24, 45–46, 95–96. And Mr. Rollerson told law enforcement officers that drugs,

guns and a large quantity of cash would be found at the Majestic Lane

residence, and that these things belonged to him. Id. at 46.

      A new trial is not warranted based on the limitations placed on counsel

during final argument. 1

      B. Hearsay evidence

      Mr. Rollerson next argues that the Court erroneously admitted hearsay

evidence when it allowed the government to “question [Task Force Officer Marc

Campbell] about information that had actually been received from a

confidential source concerning Mr. Rollerson’s alleged California source of


1 Mr. Rollerson contends that his closing argument was erroneously limited “on
multiple occasions,” but he addresses only the theory that his son was involved in or
responsible for the criminal activity. Dkt. 115 at 1–2.
                                          5
supply, to explain to the jury that the officer was only confused about where he

had received that information (rather than having made it up completely).”

Dkt. 115 at 2–3. Mr. Rollerson contends that he objected to the admission of

this evidence and that the Court overruled the objection and allowed the

government to rehabilitate its witness with further testimony about a California

source of supply. Id. at 3. The problem with this argument is that these

things did not happen.

      The testimony about a source from California was from TFO Marc

Campbell in response to a question from defense counsel. During the

government’s examination, TFO Campbell testified that Mr. Rollerson told him

that money found during a search was for his drug courier. Dkt. 123 at 43–44.

On cross-examination, Mr. Rollerson’s counsel asked, “Who was the courier?”

and Mr. Campbell responded, “Some individual out of California.” Id. at 62.

Neither counsel nor TFO Campbell mentioned California as a potential source

of supply after that. See id. at 69–80.

      The only other evidence admitted regarding the possible courier from

California was in stipulations agreed to by Mr. Rollerson:

            Stipulation number 10, “The parties agree that there are
            no reports in this case documenting the defendant’s
            stating he has a source for drugs in California.”

            Stipulation number 11: “The parties further agree that
            law enforcement did have information in this case that
            the drugs seized from 4231 Majestic Lane, Apartment
            D, in Indianapolis, Indiana may have come from
            California.”

Dkt. 124 at 8–9.

                                          6
      All evidence admitted at trial relating to a California drug connection was

either elicited by Mr. Rollerson on cross-examination or agreed to in a

stipulation. Since Mr. Rollerson’s counsel was “directly responsible for the

introduction” of this evidence, he cannot complain about it now. United States

v. Wynn, 845 F.2d 1439, 1443–44 (7th Cir. 1988); see United States v. Driver,

242 F.3d 767, 770 (7th Cir. 2001) (“When the court does exactly what the

defendant wants, the defendant has waived rather than simply forfeited any

argument that things should have been done otherwise.”).

      A new trial is therefore not warranted on this basis either.

                                     IV.
                                  Conclusion

      Mr. Rollerson’s motion for a new trial is DENIED. Dkt. [115].

SO ORDERED.

Date: 1/27/2020




Distribution:

Beau B. Brindley
LAW OFFICE OF BEAU B. BRINDLEY
bbbrindley@gmail.com

Barry D. Glickman
UNITED STATES ATTORNEY'S OFFICE
barry.glickman@usdoj.gov

Jeremy A. Morris
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
jeremy.morris@usdoj.gov


                                        7
Michael J. Thompson
LAW OFFICES OF BEAU B. BRINDLEY
thompsonlegal@gmail.com




                                  8
